Citation Nr: 1543119	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  09-40 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo



INTRODUCTION

The Veteran served on active duty from July 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In October 2010, the Veteran testified before the Board.  The Veterans Law Judge who conducted the October 2010 hearing is no longer employed by the Board.  Generally, the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. 
§ 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  Because the Veterans Law Judge who conducted the October 2010 hearing is no longer employed by the Board, he cannot participate in the adjudication of the Veteran's above-captioned claim.  As such, in July 2015, the Board sent the Veteran a letter requesting that he indicate whether he desired another opportunity to testify at a hearing before a new Veterans Law Judge, or if he wanted the Board to proceed with the adjudication of his appeal.  In August 2015, the Veteran, through his attorney submitted a response wherein he indicated that he did not wish to appear for a hearing and that he wanted the Board to consider his case on the evidence of record.  In accordance with his request, the Board will address the appeal.

This matter was previously before the Board in April 2011 at which time it was remanded for further development.  Thereafter, it was returned to the Board for further appellate review.  In a subsequent July 2013 decision, the Board denied service connection for a psychiatric disability, other than PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  In a February 2014 Joint Motion for Remand, the parties moved the Court to vacate the Board's July 2013 decision pertaining to the issue of service connection for a psychiatric disability other than PTSD.  In a February 2014 Order, the Court granted the motion, vacated the July 2013 decision with respect to the issue of service connection for a psychiatric disability other than PTSD and remanded the matter to the Board for further action.  Thereafter, the case was returned to the Board.  

The Board has reviewed both the Veteran's physical claims file and electronic claims file located in the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure that the complete record is considered.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for entitlement to service connection for a psychiatric disability other than PTSD. 

The Veteran has averred he has a psychiatric disorder other than PTSD that is related to his military service or his service-connected hepatitis C (in a May 2012 rating decision service connection for hepatitis C was granted effective March 6, 2009).  

As discussed above, in a February 2014 Order, the Court vacated the Board's July 2013 decision with respect to the issue of service connection for a psychiatric disability other than PTSD and remanded the matter to the Board for further action, to include obtaining VA treatment records.  The Court specifically ordered that the Board obtain a December 31, 2008 VA mental health consultation during which the Veteran reported that the onset of depression was during treatment for hepatitis C a few years earlier.

Pertinent evidence of record reflects that the Veteran has complained of and received treatment for psychiatric disorders, to include depressive disorder not otherwise specified (NOS).  Specifically a January 2008 private treatment record shows the Veteran reported for follow-up of hepatitis C and he reported symptoms of mood swings.  A subsequent August 2009 VA mental health note shows the Veteran was treated for depression.  

A May 2015 psychiatric evaluation conducted by Dr. M.L.C., a private physician notes an October 21, 2008 medical report, which shows that the Veteran reported symptoms of depression, alcoholism, and occasional suicidal thoughts.  Dr. M.L.C. also cites an April 27, 2009 VA hepatology consult, which notes the Veteran reported that he discontinued medication after 10 months due to intolerable side effects to include diffuse pain, fatigue, and depression with some suicidal ideation.  The clinician also acknowledged a March 10, 2009 VA mental health evaluation report.  Upon evaluation, it is noted that the Veteran reported a history of being "really down in the dumps" during his treatment for hepatitis C and that he also stated that "[he] never got right" and reported symptoms of passive thoughts of suicide and thoughts of violence towards others.  Dr. M.L.C. also notes that the Veteran's diagnosis was "quickly corrected to simply MDD."  A review of the Veteran's claims folder, Virtual VA and VBMS electronic file systems did not reveal the October 21, 2008 medical report, April 27, 2009 VA hepatology consult, nor the March 10, 2009 VA mental health evaluation report.  Accordingly, on remand the originating agency must attempt to obtain these records.

Additionally, in December 2009 (with a November 2011 addendum) the Veteran was afforded a VA psychiatric examination to determine the nature and etiology of PTSD.  The examiner listed an Axis I diagnosis of depressive disorder, alcohol abuse, and history of cocaine abuse.  Axis IV problems were listed as chronic health problems, unemployment, and limited finances.  The clinician concluded that "[t]he Veteran does appear to be experiencing a number of depressive symptoms, including sad mood, feelings of hopelessness, and sleep difficulties.  However, it is apparent that the onset of these depressive symptoms was subsequent to his treatment for hepatitis C several years ago and, therefore, do not have any causal relationship to his military service."  In a subsequent November 2011 addendum opinion however, the VA examiner provided an opinion to the contrary of his December 2009 conclusion.

In November 2011, the AOJ contacted the VA examiner who conducted the December 2009 PTSD examination for an addendum medical opinion.  The examiner noted that he again reviewed the claims folder as well as VA treatment records "subsequent" to the Veteran's December 2009 VA examination "particularly his psychotherapy appointments with Dr. Skotch."  He concluded that the Veteran's depression is less likely as not caused by his hepatitis C, and similar to the December 2009 opinion, the examiner again commented that the Veteran does experience depressive symptoms; however, these symptoms were subsequent to the onset of hepatitis C and did not have any causal relationship to military service.  He noted at the prior examination the Veteran did not relate any significant subjective distress or impairment in social or occupational functioning associated with military service in Vietnam.  He also recounted that in December 2009 quantitative testing was inconsistent with responses given during the contemporaneous clinical interview.  He again listed an Axis I diagnosis of depressive disorder, alcohol abuse, and history of cocaine abuse, in early full remission. Axis IV problems were listed as chronic health problems, unemployment, and limited finances.  The examiner concluded that depression was less likely than not related to hepatitis C and it was less likely permanently aggravated by hepatitis C.  He based the opinion on the Veteran's VA treatment records subsequent to the December 2009 VA examination, which did not identify hepatitis C as a causal factor in the Veteran's depression.  

The Board finds that the November 2011 opinion is contradictory and therefore inadequate for service connection purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  Accordingly, another examination and opinion should be obtained regarding the etiology of the Veteran's current psychiatric condition.  

VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim.  However, in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4)(i).  The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below.  The claims folder reflects that the Veteran has complained and has been treated for a psychiatric condition.  Furthermore, the Veteran contends that the symptoms experienced may be associated with an event, injury, or disease during his active military service; or, secondary to his service-connected hepatitis C.  Crucially, the November 2011 addendum states that the VA examiner reviewed the Veteran's medical records subsequent to the Veteran's December 2009 VA examination.  As such, the VA examiner's review excludes pertinent medical evidence to include the December 31, 2008 VA psychological assessment and the October 21, 2008 medical report, the April 27, 2009 VA hepatology consult, and the March 10, 2009 VA mental health evaluation report cited by the May 2015 private psychiatric evaluation.  Without an adequate medical examination and medical opinion in regard to the Veteran's psychiatric condition, the Board finds the current evidence to be insufficient to decide the claim.  Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for a psychiatric condition, other than PTSD.

Finally, the Board acknowledges that the Veteran, through his attorney submitted additional evidence, to include the December 31, 2008 VA psychological assessment referenced in the February 2014 Court Order.  Although the treatment record has been submitted attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal.  Any additional records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  After completing the action requested in paragraph 1, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his psychiatric disorders.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's major depressive disorder or any currently diagnosed psychiatric disorders other than PTSD are in any way related to, or aggravated by, the Veteran's active military service.  

If the examiner opines no, the examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's major depressive disorder currently diagnosed psychiatric disorders other than PTSD are proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by his service-connected hepatitis C disability?

The examiner must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his attorney with an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




